PER CURIAM.
In this case, the mother and father appeal a judgment terminating their parental rights to two children. A review of the record in this matter indicates that the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights by clear and convincing evidence. See §§ 39.-464(3), 39.01(37), Fla.Stat. (1989); In re J.R.R., 580 So.2d 304 (Fla. 1st DCA 1991); Caso v. Dep’t of Health & Rehabilitative Services, 569 So.2d 466 (Fla. 3d DCA 1990). We, accordingly, affirm.
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.